Citation Nr: 1000219	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
permanent memory loss due to a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to 
April 1963. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Columbia, South Carolina, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in January 2007.  This development was 
accomplished, and the Board also obtained the opinion of an 
"Independent Medical Expert" under the provisions of 
38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(d) in September 
2009. 

In March 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
incurred permanent memory loss due to a cerebrovascular 
accident due to carelessness, negligence, lack of proper 
skill, or similar instance of fault on the part of VA.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
permanent memory loss due to a cerebrovascular accident have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in May 2004 prior to initial 
adjudication, and additional letters, that informed the 
appellant of the information and evidence necessary to 
prevail in his claim.  

As for the duty to assist, private and VA clinical reports 
have been obtained, as has a medial opinion addressing the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 
following a September 2007 VA examination.  In addition and 
as previously indicated, an opinion of an "Independent 
Medical Expert" under the provisions of 38 U.S.C.A. 
§ 7109(a) and 38 C.F.R. § 20.901(d) was obtained in September 
2009.  The Veteran was provided with a copy of this opinion 
in September 2009.  He responded in October 2009 that he had 
no additional argument or evidence to present and requested 
that the Board proceed with the adjudication of the claim.  
As there is otherwise no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In general, when a Veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  (Emphasis added). 

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran, or pursuant to 
the provision of vocational rehabilitation training by VA,  
will be compensated in the same manner as if service-
connected, if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care or (B) an event which is not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.358, 3.361.  (Emphasis added).

In May 1999, the Veteran sought VA treatment for complaints 
of tingling in his lower lip and tongue and a headache 
centered in the crown of his head that had persisted for the 
past two weeks.  He additionally described experiencing 
numbness of the posterior cervical spine area.  These 
symptoms reportedly were precipitated by a 'bolt' of 'near 
black out experience,' and were now more or less constant in 
nature.  Physical examination at the time he sought treatment 
in May 1999 revealed no significant abnormalities.  The 
examining physician noted that the Veteran appeared quite 
somatically oriented, and that he was not able to explain the 
Veteran's dysesthesia.  Obstructive sleep apnea was 
suspected.  
        
The Veteran next sought treatment for these symptoms in June 
1999.  At that time, the Veteran went to his private 
physician with complaints of 'some strange headaches' and a 
two to three week history of numbness involving the left side 
of his face.  He was referred for neurological evaluation the 
following day.  On neurological evaluation, the Veteran 
reported a gradual onset of symptoms over the past two 
months.  Initially, he began having numbness in the vertex of 
the head, which then progressed to left-sided numbness in the 
head.  He additionally reported experiencing hyperthesias of 
the tongue and on occasion a funny sensation of taste.  He 
reported a mild headache over the past two weeks that he 
described as a pressure sensation in the vertex that was 
accompanied by photophobia and a sensation of a blowing sound 
in his ear.  He also described experiencing episodes of 
'blanking out' for brief periods of time.  There was no 
associated fall, tongue biting, or incontinence.  He did 
report some dizziness.  When the sensation passed, there was 
no report of confusion.  He similarly denied experiencing 
dysphasia, speech disturbance, vision changes, parasthesias 
in the upper and lower extremities, facial weakness, neck 
pain, a grinding noise when he turns his head from side to 
side, nausea and vomiting, phonophobia, otalgia, or decreased 
auditory acuity.  There was no report of recent trauma, 
febrile illness, or rash.  The Veteran reported that he had 
been evaluated for these symptoms at VA but their only 
comment was that he might have sleep apnea.  No sleep study 
had yet been scheduled.  The Veteran admitted that he snored 
but stated that he was unsure whether he had any episodes of 
apnea during the night.  He stated that he generally slept 
five hours per night and went to sleep without difficulty.  
Neurological examination resulted in impressions of headache, 
syncope, parasthesias, and possible syrinx.
        
Treatment records dated in July 1999 show that MRI of the 
brain revealed a lesion indicative of either a stroke or a 
brainstem glioma.  Given the progression of his symptoms, a 
glioma was felt to be likely.  Biopsy of the lesion in 
December 1999, however, was consistent with infarction with 
no evidence of malignancy.
        
The Veteran asserts that had VA diagnosed him with a 
cerebrovascular accident, or at the very least referred him 
for neurological evaluation upon his initial complaint in May 
1999, evidence of a cerebrovascular accident would have been 
detected earlier, and the extent of damage sustained would 
not have been as severe.  He asserts that VA's failure in 
this regard was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA, and that he is therefore entitled to 
compensation under 38 U.S.C.A. § 1151.
        
In January 2007, VA requested an opinion addressing whether 
the Veteran sustained additional disability from his 
cerebrovascular accident as a result of VA's failure to 
timely identify the Veteran's symptoms as consistent with a 
cerebrovascular accident.  In September 2007, a VA 
neurologist reviewed the Veteran's claims file but was unable 
to determine without resorting to speculation whether the 
delay in diagnosis of a stroke resulted in additional 
disability.  In order to resolve this matter, an opinion by a 
private neurologist under the provisions of 38 U.S.C.A. 
§ 7109(a) and 38 C.F.R. § 20.901(d) was obtained in September 
2009.  He concluded that the symptoms with which the Veteran 
presented to VA in May 1999 were suggestive of a 
cerebrovascular accident such that "the [Veteran] should 
have been referred for neurological evaluation at the VA and 
a brain MRI scheduled."  He also concluded that the delay in 
obtaining a neurological referral and MRI was an error in 
judgment by the VA, but that the Veteran did not sustain 
additional disability, to include permanent memory loss, as a 
result of VA's failure to diagnose the Veteran with a 
cerebrovascular accident in May 1999 or the failure to refer 
him for a neurologic examination at that time.  In reaching 
this conclusion, the neurologist stated as follows: 

At the time the [Veteran] presented to 
the VA in May 1999, the ischemic stroke 
was likely completed and the damage to 
this area of the brain (the cerebellar 
peduncle) completed.  The ischemic stroke 
likely explained some of the [Veteran's] 
symptoms (such as the left facial 
numbness,) but not memory loss.  

The examiner also specifically concluded that the Veteran's 
memory loss was not caused by the VA's delay in obtaining a 
neurological evaluation and in diagnosing the Veteran's 
ischemic stroke.  

As emphasized above, in order to be entitled to benefit 
provided by 38 U.S.C.A. § 1151, it is not enough that there 
be evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing care; instead, and irrespective of 
its "foreseeability" it must be shown that such improper 
care resulted in additional disability.  In this case, the 
neurologist who rendered the September 2009 opinion found 
that no such additional disability, to include permanent 
memory loss, resulted from failure to provide the Veteran 
with the proper diagnosis or referral when the Veteran 
presented for treatment in May 1999.  There is otherwise not 
of record any medical finding or opinion that these actions 
by VA medical personnel resulted in additional disability, to 
include permanent memory loss.  

As for the Veteran's assertions and testimony presented by he 
and his wife at the hearing before the undersigned that 
failure by VA to properly treat or diagnose a cerebrovascular 
accident resulted in the permanent loss of memory, such 
assertions cannot be used to establish a claim, as laypersons 
are not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the 
claim for service connection for compensation under 
38 U.S.C.A. § 1151 for permanent memory loss due to a 
cerebrovascular accident must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, supra.  
 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
permanent memory loss due to a cerebrovascular accident is 
denied. 


____________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


